*408ORDER
PER CURIAM.
Missouri Technical School (Missouri Technical) appeals from the trial court’s grant of summary judgment in favor Grace Advisors, Inc. (Grace) on Missouri Technical’s action for negligence and breach of contract. On appeal, Missouri Technical contends the trial court erred in entering summary judgment because Grace was not entitled to judgment as a matter of law where Missouri Technical offered evidence to support each element of its claim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).